Court of Appeals, State of Michigan

                                                ORDER
                                                                              Jane E. Markey
People of MI v Gregory Wines                                                    Presiding Judge

Docket No.     336550                                                         Douglas B. Shapiro

LC No.         93-064278 FC                                                   Michael F. Gadola
                                                                                Judges



               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 56 days of the Clerk' s
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, the trial court shall resentence defendant for the conviction of first degree
felony murder. The proceedings on remand are limited to this issue.

              The parties shall promptly file with this Court a copy of all papers filed on remand.
Within seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days
after completion of the proceedings.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                MAR 0 8 2018
                                         Date